Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 1 of 27




                          EXHIBIT 1
     Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 2 of 27
.Filing # 109189465 E-Filed 06/22/2020 11:28:26 AM


                                                                       IN THE CIRCUIT COURT OF THE
                                                                       11TH JUDICIAL CIRCUIT IN
                                                                       AND FOR DADE COUNTY,
                                                                       FLORIDA
          ANTONIO SISCA,                                               CASE NO.
                 Plaintiff,
          VS.

          HAL MARITIME, LTD and
          PRINCESS CRUISE LINES LTD. (Corp.)
                 Defendant.


                        PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
                 Plaintiff, ANTONIO SISCA, sues Defendants, HAL Maritime, Ltd and Princess Cruise

          Lines, Ltd. (Corp) herein after "Princess Cruise Lines" and in support thereof alleges as follows:

          1.     This is an action for damages in excess of the jurisdictional limits of this Court.

          2.     At all times material hereto, Defendants HAL, Maritime, Ltd. and Princess Cruise Lines

                 Ltd:

                 a.      Committed one or more acts stated in Florida Statutes § 48.193; and

                 b.       had agents or representative in this county. (Indeed, Defendant HAL Maritime, Ltd.

                          at all times material owned, operated, managed, maintained and/or controlled the

                          passenger cruise vessel Vendaam, which sails out of Port Everglades, Florida.

                          Similarly, Defendant Princess Cruise Lines, Ltd. at all times material owned,

                          operated, managed, maintained and/or controlled passenger cruise vessels in

                          Florida ports, has an agent, representative and parent corporation in Florida

           3.     Defendants are subject to the jurisdiction of the Courts of this state, and, particularly, the

                  instant Court.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 3 of 27




    4.     The causes of action asserted in this Complaint arise under the Jones Act and General

           Maritime Law of the United States.

     5.    At all times material hereto, Plaintiff was a twenty-eight-year-old Italian national

           professional dancer hired by HAL, Maritime Ltd to work as a "cast member" aboard the

           MN Vendaam.

    6.     At all times material hereto, Plaintiff was a Jones Act seaman and HAL Maritime, Ltd was

           Plaintiff's Jones Act employer.

    7.     As Plaintiff's Jones Act employer, HAL had the fundamental duty of exercising reasonable

           care in providing Plaintiff a reasonably safe means of repatriating upon completing his

           employment contract.

    8.     As Plaintiff's Jones Act employer, HAL also owed Plaintiff the fundamental duty of

           providing Plaintiff prompt and adequate medical treatment for any injury illness

           manifesting aboard the vessel.

     9.    At all times material hereto, Defendant Princess Cruise Lines, Ltd was the owner and

           operator of the vessel Regal Princess. As vessel owner and operator, Defendant Princess

           owed Plaintiff, a seaman, the fundamental and non-delegable duty of providing him

           •prompt and adequate medical treatment for any injury illness manifesting aboard their

           vessel.                    •




     10.   At all times material hereto, Plaintiff's employment contract with HAL commenced on

           July 26, 2019 and expired on April 22, 2020. Attached as Composite Exhibit "1" is a true

            and correct copy of Plaintiff's "Seagoing Employment Agreement" and "Seagoing

            Employment Agreement -Terms and Conditions May 1,2019 Version" ("SEA").
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 4 of 27




    11.    The SEA -Terms and Conditions May 1, 2019 Version" contains an arbitration clause

           which purports to apply to "Any disputes whatsoever relating to or in any way arising out

           of this Agreement or your service on board a ship." Exhibit"!".

    12.    ¶ 1. A. of the "SEA -Terms and Conditions" states the terms and conditions extend only

           to periods "...in which you are in active service sailing on a ship in an officer or

           crewmember capacity (the Employment Term)... you are not in the service of us or any of

           the ships owned by our affiliates during leave periods or while you are in transit to or from

           any ship." Id.

    13.    A plain reading of the employment contract's terms evidences a mutual intent between

           the parties to have the contract terms extend only to periods in which Plaintiff was in

           active service of their ships in a crewmember capacity during "the Employment Term"

           and not to periods when Plaintiff was not "in active service" or while he was "in transit

           to or from any ship".

    14.    Plaintiff's accident and injuries occurred on April 23, 2020 or one day after the

           "Employment Term" expired, and while Plaintiff was "in transit to a ship".

     15.   Because Plaintiff's accident and claim arose after the "the Employment Term" expired and

           while "in transit to or from any ship" the terms of the SEA including the arbitration clause

           are inapt to Plaintiffs claims.

     16.   On or March 14, 2020, the U.S. Centers for Disease Control "CDC" announced a no sail

           order for cruise ships due to the Covid 19 pandemic.

     17.   On or about March 18, 2020 the Vendamm disembarked all its passengers and most

           crewmembers in Port Everglades, Florida.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 5 of 27




    18.   On or about March 18th 2020 Plaintiff requested to be disembarked in Ft. Lauderdale and

          repatriated to Italy via NY La Guardia airport which at that time was the only Italian

          government authorized international airport in the east coast of the U.S. allowed to fly into

          Italy.

    19.   Defendant, HAL, however refused Plaintiff's request to be disembarked in Port Everglades

          and instead kept him aboard the vessel against his will anchored in the middle of the

          Atlantic until April 23, 2020.

    20.   On or about April 23, 2020, the CDC issued guidelines to the cruise companies describing

          how they could repatriate people safely using private transportation while the CDC

          reviewed their plans. In addition, the interim CDC order required cruise lines officials to

          provide a signed attestation guaranteeing crew members would be repatriated safely by

          non-commercial travel.

    21.   According to CDC spokesperson Jasmine Reed, however," Holland America nor Carnival

          provided the attestation despite requests from CDC....The refusal of Holland America and

          Carnival executives to attest to safe disembarkation conditions is the reason why CDC did

          not approve disembarkation for the Oosterdam crew." Taylor Dolven, Miami Herald, April

          30,2020.

    22.   Despite the restrictions imposed on debarkation of crewmembers in U.S. ports, the CDC,

          however, continued to "support urgent medical evacuations of crew in U.S. waters and

          ports, either by air or land ambulance. Emergency medical evacuations should be

          coordinated with U.S. Coast Guard and the receiving medical facility and do not require

          CDC approval. CDC has notified all cruise lines as well as federal, state, and local partners

           that the No Sail Order of April 15 will not prevent crew members from receiving
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 6 of 27




           emergency medical care." National Center for Immunization and Respiratory Diseases

           (NCIRD), Division of Viral Diseases.

    23.    On April 22, 2020 Plaintiffs employment contract with HAL ended by its own expiring

           terms.

    24.    On April 23, 2020, the Vendaam began deploying lifeboats to transfer European

           crewmembers to Princess Cruise Lines' vessel Regal Princess for repatriation out of

           Southampton, U.K.

    25.    Due to the high winds and rough sea conditions, however, the lifeboats violently rolled

           from side to side while sea water from the crashing waves sloshed inside of the lifeboats.

    26.    On April 23, 2020 in transit to the Regal Princess from the Vendaam, Plaintiff twice slipped

           and violently fell on his lower back while trying to assist another crewmember who became

           seasick from the rough seas.

    27.    On April 24th, 2020 Plaintiff reported to the Regal Princess' ship's doctors experiencing

           severe back pain and numbness on his left foot. After examining Plaintiff, the ship's doctor

           noted Plaintiff suffered a back injury directly caused after a fall and prescribed him pain

           medication and declared him fit "to return to normal working duties on next shift".

     28.   On April 25, 2020 Plaintiff was seen again at the ship's medical facility where he reported

           increased paresthesia running from the back of his left leg to his left heel and was noted to

           have a positive straight leg on his left causing pain and paresthesia.

     29.   On April 26, 2020 Plaintiff reported experiencing electric shocks gown down his legs

           while walking and tingling of his leg when not walking. Plaintiffs neurological symptoms

           became progressively worse with each passing day.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 7 of 27




    30.    On April 27, 2020 Plaintiff was referred by the Regal Princess to a shoreside hospital in

           Bermuda which noted Plaintiff had a history of falling and experiencing leg numbness as

           well as bowel and bladder incontinence for past three days.

    31.    Despite the clear indications of serious lower back and corresponding nerve injuries

           requiring emergency surgery, the physicians at the Bermuda hospital found "Mr. Sisca

           has no neurological process account for his ongoing back pain" and recommended he

           follow up with an orthopedic spine specialist upon return home and found he was fit for

           travel by air.

    32.    Rather than fly Plaintiff to Italy from Bermuda so he could be seen by a spine specialist

           sooner, Defendant once again kept Plaintiff aboard the Regal Princess to continue its ten-

           day transatlantic crossing to Southampton, U.K.

    33.    Over the course of the ten-day transatlantic voyage, Plaintiff's neurological picture became

           more dire and so did his desperate pleas for medical treatment.

    34.    Throughout the ten-day transatlantic journey, however, all the ship's doctors did was

           prescribe Plaintiff copious amounts of morphine and other strong opiate pain medications

           while either negligently or grossly negligently missing or ignoring the glaring signs of

           serious neurological injuries and need for emergency spine and nerve decompression

           surgery.

     35.   At all times material hereto, Plaintiff's medical care was being managed and coordinated

           by Holland America and Princess Cruise Lines' parent corporation Carnival Corporation

           out of Miami, Florida.

     36.   By the time the Regal Princess arrived Southampton on May 5, 2020, Plaintiff had already

           become paraplegic and was suffering from complete urinary and bowel incontinence.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 8 of 27




    37.    As soon as the vessel arrived, Plaintiff was sent unaccompanied by ambulance to the public

           hospital in Southampton where he was left unattended for hours in excruciating pain,

           starving, and covered in feces from the waist down and vomit all over his upper body.

    38.    At the U.K. hospital Plaintiff was diagnosed with "functional neurology secondary to

           back pain" and noted to be unable walk or feel his legs and suffering from bowel and

           bladder incontinence.

    39.    On May 8, 2020 Plaintiff was discharged from the U.K. hospital and finally repatriated

           to Italy.

    40.    On May 9, 2020 Plaintiff was admitted for emergency spinal surgery with a diagnosis of

           cauda equina syndrome with "almost complete loss of strength and mobility of the lowe

           limbs as well as urinary and fecal incontinence."

    41.    CT Scan of Plaintiff's spine showed a fracture of the posterior arch L4 causing spinal

           instability and narrowing of the spinal canal and so Plaintiff was recommended to

           undergo emergency spinal surgery.

    42.    On May 10, 2020, or 20 days after Plaintiff first reported uncontrollable back pain

           and serious neurological injuries requiring emergency treatment, Plaintiff underwent a -

           "circumferential L4-L5 arthrodesis with screws and interbody cage + L4 posterior arch

           removal for decompression."

     43.   Post operatively, Plaintiff remains wheelchair bound in a paraplegic state unable

           to control his bladder or bowel movements.

     44.    As of the filing of this complaint, Plaintiff continues to undergo medical treatment and

           has not reached maximum medical improvement.

                                       COUNT I
                        HAL MARITIME LTD- JONES ACT NEGLIGENCE
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 9 of 27




              Plaintiff adopts and re-alleges paragraphs 1 through 40 as if fully set forth herein, and
    further

    alleges:

    45.       At all times material hereto, Defendant HAL Maritime Ltd. owed Plaintiff the duty of

              exercising reasonable care in providing a reasonably safe means of repatriation upon

              completion of his employment contract.

    46.       Defendant HAL's obligation to repatriate Plaintiff in a reasonably safe manner is a

               maritime legal obligation existing independently of any employment contract between

               the vessel owner and the seafarer.

    47.        As Plaintiffs Jones Act employer, Defendant HAL Maritime, Ltd. owed Plaintiff the

               non delegable duty of providing him with prompt and adequate medical treatment for

               any injury or illness manifesting while Plaintiff was aboard their vessel.

    48.        Defendant HAL Maritime Ltd., breached the fundamental duty owed to Plaintiff to

               exercise reasonable care in providing him with a reasonably safe means of repatriation,

               including, without limitation as follows:


                      a)      by failing to disembark Plaintiff from the Vendaam on March 18, 2020 in

                              Port Everglades, Fl along with the rest of crewmembers so Plaintiff could

                              safely repatriate by air from Port Everglades, Fl

                       b)     by negligently transferring Plaintiff to the Regal Princess using a lifeboat in

                              rough and dangerous sea conditions thus causing Plaintiff to fall and injure

                              his back inside the lifeboat

                       c)     by failing to have properly trained and skilled workers experienced in

                              navigating a lifeboat in rough and dangerous seas
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 10 of 27




                   d)      by not postponing the vessel transfer to another day or time in which sea

                           conditions were more favorable for a safe transit

                   e)      by not having another mate aboard the lifeboat in addition to the lifeboat

                           captain to assist other crewmembers who became seasick during the transfer

     49.    As a direct and proximate result, Plaintiff suffered harm, including, without limitation,

            serious bodily injuries, pain and suffering, disability, disfigurement, emotional distress,

            mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

            medical and/or nursing care and/or treatment, loss of earnings, loss of ability to earn

            money, loss of room and board and meals and other fringe benefits available to Plaintiff as

            a member of the vessel's crew. One or more of the losses are permanent and/or continuing,

            and Plaintiff will suffer the loss(es) in the future.

                    WHEREFORE, the Plaintiff demands judgment under the Jones Act against the

            Defendant, HAL MARITIME LTD. together with any and all compensatory damages,

            statutory interest as permitted, pre-judgment interest as permitted, attorney's fees as

            permitted, costs.as permitted, trial by jury for all issues so triable, and any other relief that

            this Court deems proper.

                                                  COUNT II

           HAL MARITIME LTD. JONES ACT NEGLIGENCE-FAILURE TO PROVIDE
              PLAINTIFF PROMPT AND ADEQUATE MEDICAL TREATMENT

     50.    As Plaintiff's Jones Act employer, Defendant HAL Maritime, Ltd. owed Plaintiff the

            fundamental and non-delegable duty of providing him with prompt and adequate medical

            treatment for any injury or illness manifesting while Plaintiff was aboard their vessel.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 11 of 27




    51.   Defendant breached its fundamental and non-delegable legal duty to provide Plaintiff

          prompt and adequate medical treatment for the injuries suffered by Plaintiff on April 23,

          2020 aboard Defendant's lifeboat including, without limitation as follows:

          a)      by negligently and/or grossly negligently relying on physicians lacking or

                 possessing the requisite knowledge, training, or experience to adequately diagnose

                 and/or treat Plaintiff's medical conditions and negligently /or grossly negligently

                 failing to timely refer Plaintiff to undergo proper diagnostic tests, or to recommend

                 that further tests be performed based on the continued steady decline of Plaintiffs

                 neurological and urological condition following the April 23,2020 accident aboard

                 the lifeboat

          b)     by negligently and/or grossly negligently failing to follow appropriate guidelines

                 concerning the care and medical supervision of a crewmember in Plaintiff's

                 condition; and/or

          c)     failing to conduct proper physical examinations on the Plaintiff and/or

          d)    • by negligently and/or grossly negligently failing to timely provide Plaintiff

                 emergency medical care and treatment and/or recommend adequate follow-up

                  medical care to Plaintiff; and/or by negligently and/or grossly negligently failing to

                  consult with other specialized physicians or health care providers regarding the

                  care and treatment rendered to Plaintiff, including as to appropriate evaluation and

                  diagnosis; and/or

          e)      by negligently and/or grossly negligently failing to air vac Plaintiff from the

                  vessel to a facility in South Florida specializing in spine injures and

                  paralysis
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 12 of 27




           0        by negligently and/or grossly negligently failing to airlift Plaintiff from the

                    vessel to any facility on the west side of the Atlantic which specializes in spinal

                    injuries and paralysis and/or

           g)       Negligently and/or grossly negligently failing to airlift Plaintiff from Bermuda

                    to his home country to receive emergency care and treatment and/or

           h)        by negligently and/or grossly negligently failing to follow appropriate guidelines

                    for referral of patients to appropriate medical specialists for examination and

                    testing.

     52.    As a direct and proximate result, Plaintiff suffered harm, including, without limitation,

            bodily injury, pain and suffering, disability, disfigurement, emotional distress, mental

            anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical

            and/or nursing care and/or treatment, loss of earnings, loss of ability to earn money, loss

            of ability to obtain proper health insurance and/or aggravation of a previously existing

            condition. One or more of the losses are permanent and/or continuing, and Plaintiff will

            suffer the loss(es) in the future.

               WHEREFORE, the Plaintiff demands judgment under the U.S. General Maritime law

     against the Defendant, HAL MARITIME LTD together with any and all compensatory damages,

     statutory interest as permitted, pre-judgment interest as permitted, attorney's fees as permitted,

     costs as permitted, trial by jury for all issues so triable, and any other relief that this Court deems

     proper.

                          COUNT III HAL MARITIME LTD
       U.S. GENERAL MARITIME LAW CLAIM FOR FAILURE TO PROVIDE PROMPT
                     AND ADEQUATE MAINTENANCE AND CURE
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 13 of 27




           Plaintiff adopts and re-alleges paragraphs 1 through 40 as if fully set forth herein, and

           further alleges:

     53.   Under the U.S. General Maritime Law, Plaintiff, as a seaman, is entitled to receive prompt

           and adequate medical treatment for any injury or illness manifesting while in the service

           of the vessel until he is declared to have reached maximum possible cure. Maintenance and

           cure is an ancient duty under the law of admiralty that arises against a shipowner in favor

           of a seaman who becomes ill, injured, or incapacitated, or whose condition becomes

           aggravated or enhanced for any reason, at least until the time that the seaman has achieved

           maximum medical recovery. Vaughan v. Atkinson, 369 U.S. 527, (1962.
                                                                            ) Accordingly,

           with the combined object of encouraging marine commerce and assuring the well-being of

           seamen, maritime nations uniformly have imposed broad responsibilities for their health

           and safety upon vessel owners and Jones Act employers, such as the Defendants.

           Maintenance and cure provide a seaman, who is injured or ill while in the service of the

           vessel, medical care and treatment, and the means of maintaining him or herself, while

           recuperating. A seaman, like Plaintiff, is entitled to maintenance and cure until he or she

           reaches maximum possible cure, irrespective of whether the illness or injuries were

           received by negligence or accident.

     54.   At all times material, Defendant was a Jones Act Employer and vessel owner and had a

           fundamental absolute and non-delegable duty under the U.S. General Maritime Law to

           make provision to Plaintiff of prompt and adequate maintenance and cure in a non-

           negligent manner. Defendant HAL is liable under the Jones Act and U.S. General Maritime

            Law in damages for harm resulting in whole or in part from the negligent failure of its

           officers, agents, or employees to make provision of prompt and adequate maintenance and
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 14 of 27




          cure. Under the Jones Act, a simple showing of some negligence on the part of the

          employer which played any part, even the slightest, in producing harm to the Plaintiff,

          creates a jury question on the issue of negligence. Defendant HAL is liable for damages

          under the U.S. General Maritime Law if it fails to provide or pay a seaman prompt and

          adequate maintenance or fails to provide prompt and adequate maintenance and cure.

          Defendant, HAL is liable for even greater damages if its failure to provide or pay a seaman

          prompt and adequate maintenance or failure to provide prompt and adequate cure is willful,

          arbitrary, capricious, and in callous disregard of the rights of a seaman. Furthermore,

          Defendant HAL, is liable if there was negligence in the ministration — essentially the act of

          supplying or furnishing — of maintenance and cure. There are, indeed, two alternative ways

          in which an employer is liable for negligence in the ministration of maintenance and cure:

          (1) If the Defendant was negligent in selecting and/or relying upon one or more of the

          physicians and health care providers who treated the seaman; or (2) one or more of the

          physicians and health care providers who treated the seaman was/were negligent in the

          treatment of the seaman. Relative to the second of these ways, Defendant HAL is liable

          for acts of negligence by any of said physicians and health care providers if any of said

           physicians or health care providers did not exercise the degree of care and skill of the

          averaged qualified practitioner of the art and science of medicine. Here, Defendant's

           shipboard physicians as well as the shoreside physicians Defendant referred Plaintiff to in

           Bermuda and Southampton breached the standard of care of the average qualified

           practitioner of the art and science of medicine by failing to diagnose and/or treat and/or

           timely refer Plaintiff to a qualified medical expert for diagnosis and adequate medical

           treatment to Plaintiff, inasmuch as Plaintiff was kept aboard the vessel and treated with
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 15 of 27




           pain medicines instead of providing him the required course of medical treatment which

           caused an aggravation of all his injuries.

     55.   Defendant's shipboard and the shoreside physicians Plaintiff was referred to by Defendant

           in Bermuda and Southampton breached the standard of care and skill of the averaged

           qualified practitioner of the art and science of medicine and thus failed to provide Plaintiff

           with prompt and adequate maintenance and cure, including, without limitation as follows:

           a.     by negligently and/or grossly negligently failing to possess the requisite

                  knowledge, training, or experience to adequately diagnose and treat Plaintiffs

                  medical conditions.

           b.     by negligently and/or grossly negligently failing to timely refer Plaintiff to undergo

                   proper diagnostic tests, or to recommend that further tests be performed based on

                   the unresolved complaints of back and wrist pains; and/or

           c.      by negligently and/or grossly negligently failing to follow appropriate guidelines

                   concerning care and supervision of a crewmember in Plaintiffs condition; and/or

           d.      Failing to obtain proper physical examinations on the Plaintiff.

           e.      by negligently and/or grossly negligently failing to provide and/or recommend

                   adequate follow-up care to Plaintiff; and/or

           f.      by negligently and/or grossly negligently failing to consult with other physicians or

                   health care providers in regard to the care and treatment rendered to Plaintiff,

                   including as to appropriate evaluation and diagnosis; and/or

           g.      by negligently and/or grossly negligently failing to prescribe, order, and/or perform

                   indicated diagnostic procedures that would have revealed Plaintiff's true condition

                   and dictated a different course of care and treatment for Plaintiffs; and/or
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 16 of 27




          h.    by negligently and/or grossly negligently failing to request consultation with

                appropriate medical specialists who would have prescribed, ordered, and/or

                performed procedures to prevent the condition from remaining untreated and

                allowing it to worsen; and/or

          i.    by negligently and/or grossly negligently failing to follow appropriate guidelines

                for referral of patients to appropriate medical specialists for examination and

                testing.

          j.    by negligently and/or grossly negligently relying on physicians lacking or

                possessing the requisite knowledge, training, or experience to adequately diagnose

                and/or treat Plaintiff's medical conditions and negligently /or grossly negligently

                failing to timely refer Plaintiff to undergo proper diagnostic tests, or to recommend

                that further tests be performed based on the continued steady decline of Plaintiff's

                neurological and urological condition following the April 23, 2020 accident aboard

                the lifeboat

          k.    by negligently and/or grossly negligently failing to follow appropriate guidelines

                concerning the care and medical supervision of a crewmember in Plaintiffs

                condition; and/or

           I.   failing to conduct proper physical examinations on the Plaintiff and/or

           m.   by negligently and/or grossly negligently failing to timely provide Plaintiff

                emergency medical care and treatment and/or recommend

           n.   adequate follow-up medical care to Plaintiff; and/or by negligently and/or grossly

                negligently failing to consult with other specialized physicians or health care
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 17 of 27




                    providers regarding the care and treatment rendered to Plaintiff, including as to

                    appropriate evaluation and diagnosis; and/or

           o.       by negligently and/or grossly negligently failing to air vac Plaintiff from the vessel

                    to a facility in South Florida specializing in spine injures and paralysis

            p.      by negligently and/or grossly negligently failing to airlift Plaintiff from the vessel

                    to any facility on the west side of the Atlantic which specializes in spinal injuries

                    and paralysis and/or

            q.      negligently and/or grossly negligently failing to airlift Plaintiff from Bermuda to

                    his home country to receive emergency care and treatment and/or by negligently

                     and/or grossly negligently failing to follow appropriate guidelines for referral of

                     patients to appropriate medical specialists for examination and testing.

     56.    As a direct and proximate result, Plaintiff suffered harm, including, without limitation,

            bodily injury, pain and suffering, disability, disfigurement, emotional distress, mental

            anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical

            and/or nursing care and/or treatment, loss of earnings, loss of ability to earn money, loss

            of ability to obtain proper health insurance and/or aggravation of a previously existing

            condition. One or more of the losses are permanent and/or continuing, and Plaintiff will

            suffer the loss(es) in the future.

               WHEREFORE, the Plaintiff demands judgment under the U.S. General Maritime law

     against the Defendant, HAL MARITIME LTD together with any and all compensatory damages,

     statutory interest as permitted, pre-judgment interest as permitted, attorney's fees as permitted,

     costs as permitted, trial by jury for all issues so triable, and any other relief that this Court deems

     proper.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 18 of 27




                                                   COUNT IV

                          PRINCESS CRUISE LINES, LTD
       U.S. GENERAL MARITIME LAW CLAIM FOR FAILURE TO PROVIDE PROMPT
                     AND ADEQUATE MAINTENANCE AND CURE

               Plaintiff adopts and re-alleges paragraphs 1 through 40 as if fully set forth herein, and

     further alleges:

    •57.       Under the U.S. General Maritime Law, Plaintiff, as a seaman, is entitled to receive

               prompt and adequate medical treatment from Princess Cruise Lines, Ltd. for any injury

               or illness manifesting while in the service of the vessel until she is declared to have reached

               maximum possible cure. Maintenance and cure is an ancient duty under, the law of

               admiralty that arises against a shipowner in favor of a seaman who becomes ill, injured, or

               incapacitated, or whose condition becomes aggravated or enhanced for any reason, at least

               until the time that the seaman has achieved maximum medical recovery. Vaughan v.

               Atkinson, 369 U.S. 527, (1962). Accordingly, with the combined object of encouraging

               marine commerce and assuring the well-being of seamen, maritime nations uniformly have

               imposed broad responsibilities for their health and safety upon vessel owners and Jones

               Act employers, such as the Defendants. Maintenance and cure provide a seaman, who is

               injured or ill while in the service of the vessel, medical care and treatment, and the means

               of maintaining him or herself, while recuperating. A seaman, like Plaintiff, is entitled to

               maintenance and cure until he or she reaches maximum possible cure, irrespective of

               whether the illness or injuries were received by negligence or accident.

     58.       At all times material, Defendant was the owner of the vessel Regal Princess and had a

           •   fundamental, absolute, and non-delegable duty under the U.S. General Maritime Law to

               make provision to Plaintiff of prompt and adequate maintenance and cure in a non-
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 19 of 27




          negligent manner. Defendant Princess is liable under the U.S. General Maritime Law in

          damages for harm resulting in whole or in part from the negligent failure of its officers,

          agents, or employees to make provision of prompt and adequate maintenance and cure.

          Defendant Princess is liable for damages under the U.S. General Maritime Law if it fails

          to provide or pay a seaman prompt and adequate maintenance or fails to provide prompt

          and adequate maintenance and cure. Defendant, Princess is liable for even greater damages

          if its failure to provide or pay a seaman prompt and adequate maintenance or failure to

          provide prompt and adequate cure is willful, arbitrary, capricious, and in callous disregard

          of the rights of a seaman. Furthermore, Defendant Princess is liable if there was negligence

          in the ministration — essentially the act of supplying or furnishing — of maintenance and

          cure. There are, indeed, two alternative ways in which an employer is liable for negligence

          in the ministration of maintenance and cure: (1) If the Defendant was negligent in selecting

          and/or relying upon one or more of the physicians and health care providers who treated

          the seaman; or (2) one or more of the physicians and health care providers in who treated

          the seaman was/were negligent in the treatment of the seaman. Relative to the second of

          these ways, Defendant DCL is liable for acts of negligence by any of said physicians and

          health care providers if any of said physicians or health care providers did not exercise the

          degree of care and skill of the averaged qualified practitioner of the art and science of

          medicine. Here, Defendant's shipboard physicians as well as the shoreside physicians

          Defendant referred Plaintiff to in Bermuda and Southampton breached the standard of care

          of the average qualified practitioner of the art and science of medicine by failing to

          diagnose and/or treat and/or timely refer Plaintiff to a qualified medical expert for diagnosis

          and adequate medical treatment to Plaintiff, inasmuch as Plaintiff was kept aboard the
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 20 of 27




           vessel and treated with pain medicines instead of providing him the required course of

           medical treatment which caused an aggravation of all his injuries.

     59.   Defendant's shipboard and the shoreside physicians Plaintiff was referred to by Defendant

           in Bermuda and Southampton breached the standard of care and skill of the averaged

           qualified practitioner of the art and science of medicine and thus failed to provide Plaintiff

           with prompt and adequate maintenance and cure, including, without limitation as follows:

           a.     by negligently and/or grossly negligently failing to possess the requisite

                  knowledge, training, or experience to adequately diagnose and treat. Plaintiff's

                  medical conditions.

           b.      by negligently and/or grossly negligently failing to timely refer Plaintiff to undergo

                   proper diagnostic tests, or to recommend that further tests be performed based on

                   the unresolved complaints of back and wrist pains; and/or

           c.      by negligently and/or grossly negligently failing to follow appropriate guidelines

                   concerning care and supervision of a crewmember in Plaintiff's condition; and/or

           d.      Failing to obtain proper physical examinations on the Plaintiff.

           e.      by negligently and/or grossly negligently failing to provide and/or recommend

                   adequate follow-up care to Plaintiff; and/or

                   a.      by negligently and/or grossly negligently failing to consult with other

                           physicians or health care providers in regard to the care and treatment

                           rendered to Plaintiff, including as to appropriate evaluation and diagnosis;

                           and/or

                   b.      by negligently and/or grossly negligently failing to prescribe, order, and/or

                           perform indicated diagnostic procedures that would have revealed
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 21 of 27




                     Plaintiff's true condition and dictated a different course of care and

                     treatment for Plaintiffs; and/or

               c.    by negligently and/or grossly negligently failing to request consultation

                     with appropriate medical specialists who would have prescribed, ordered,

                     and/or performed procedures to prevent the condition from remaining

                     untreated and allowing it to worsen; and/or

               d.    by negligently and/or grossly negligently failing to follow appropriate

                     guidelines for referral of patients to appropriate medical specialists for

                     examination and testing.

               e.    by negligently and/or grossly negligently relying on physicians lacking or

                     possessing the requisite knowledge, training, or experience to adequately

                     diagnose and/or treat Plaintiff's medical conditions and negligently /or

                     grossly negligently failing to timely refer Plaintiff to undergo proper

                     diagnostic tests, or to recommend that further tests be performed based on

                     the continued steady decline of Plaintiff's neurological and urological

                     condition following the April 23, 2020 accident aboard the lifeboat

                     by negligently and/or grossly negligently failing to follow appropriate

                     guidelines concerning the care and medical supervision of a crewmember

                     in Plaintiff's condition; and/or

                g.   failing to conduct proper physical examinations on the Plaintiff and/or

                h.   by negligently and/or grossly negligently failing to timely provide Plaintiff

                     emergency medical care and treatment and/or recommend
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 22 of 27




                  i.      adequate follow-up medical care to Plaintiff; and/or by negligently and/or

                          grossly negligently failing to consult with other specialized physicians or

                          health care providers regarding the care and treatment rendered to Plaintiff,

                          including as to appropriate evaluation and diagnosis; and/or

                  j.      by negligently and/or grossly negligently failing to air vac Plaintiff from the

                          vessel to a facility in South Florida specializing in spine injures and

                          paralysis

                  k.      by negligently and/or grossly negligently failing to airlift Plaintiff from the

                          vessel to any facility on the west side of the Atlantic which,specializes in

                          spinal injuries and paralysis and/or negligently and/or grossly negligently

                          failing to airlift Plaintiff from Bermuda to his home country to receive

                          emergency care and treatment and/or

                  I.      by negligently and/or grossly negligently failing to follow appropriate

                          guidelines for referral of patients to appropriate medical specialists for

                          examination and testing.

     60.   As a direct arid proximate result, Plaintiff suffered harm, including, without limitation,

           bodily injury, pain and suffering, disability, disfigurement, emotional distress, mental

           anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical

           and/or nursing care and/or treatment, loss of earnings, loss of ability to earn money, loss

           of ability to obtain proper health insurance and/or aggravation of a previously existing

           condition. One or more of the losses are permanent and/or continuing, and Plaintiff will

           suffer the loss(es) in the future.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 23 of 27




               WHEREFORE, the Plaintiff demands judgment under the U.S. General Maritime law

     against the Defendant, Princess Cruise Lines, Ltd. together with any and all compensatory

     damages, statutory interest as permitted, pre-judgment interest as permitted, attorney's fees as

     permitted, costs as permitted, trial by jury for all issues so triable,. and any other relief that this

     Court deems proper.

                                                  COUNTV
                                         PRINCESS CRUISE LINES, LTD
                                             UNSEA WORTHINESS

               Plaintiff adopts and re-alleges paragraphs 1 through 40 as if fully set forth herein, and
     further

     alleges:

     61.       Unseaworthiness is a claim under general maritime law based on the vessel owner's duty

                to ensure that the vessel is reasonably fit to be at sea. The shipowner's duty is breached

                when a condition of the vessel, temporary or permanent, renders the vessel not reasonably

                fit for its intended use or service. Mitchell v. Trawler Racer, Inc., 362 U.S. 539 (1960).

     62.        Liability under the doctrine of unseaworthiness is not dependent upon the shipowner's

                actual or constructive knowledge of an unseaworthy condition, nor does liability depend

                upon fault. In addition, the shipowner's duty to furnish a seaworthy vessel is completely

                independent of his duty to exercise reasonable care under the Jones Act. The duty to

                provide a seaworthy vessel is not mitigated or discharged by the exercise of reasonable

                care or due diligence.

                Furthermore, the shipowner's warranty of seaworthiness extends to the vessel's crew and

                appurtenances. The shipowner breaches this duty by manning the vessel with an unfit,

                incompetent, inadequate, defective, or improperly trained or supervised crew. A condition

                of a crew member (or a group thereof) rendering him (1) not fit for his ordinary duties or
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 24 of 27




               (2) not up to the ordinary standards of his profession is an unseaworthy condition sufficient

               to warrant the imposition of liability on the shipowner. Wagon Dixon v. Royal Caribbean

               Cruises, Ltd., 679 So. 2d 811 (Fl 3rd DCA 1996).

     63.       Defendant PRINCESS had the absolute, non-delegable duty to provide Plaintiff with

               seaworthy vessel.

     64.       Defendant breached its duty to maintain its vessel in a seaworthy condition and said breach

               was a legal cause of injury and damage to Plaintiff by reason of one or more of the

               following:

               a.     The vessels did not have a reasonably fit shipboard medical crew; and/or the

                       shipboard medical crew was incompetent and/or not reasonably fit for their

                      ordinary duties as shipboard physicians and/or not up to the ordinary standards of

                       their profession as shipboard physicians

               b.      The vessel's medical crew failed to follow proper medical treatment protocols and

                       were overworked and understaffed and required to work such long hours and/or

                       under such horrendous conditions, to the point of being exhausted and/or incapable

                       of appreciating the signs and symptoms of Plaintiffs true medical condition and/or

                       they were not physically fit to carry out their duties and/or their bodies and minds

                       were fatigued rendering them unfit to serve as a medical providers.

     65.        As a direct and proximate result, Plaintiff suffered harm, including, without limitation,

               bodily injury, pain and suffering, disability, disfigurement, emotional distress, mental

               anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical

           •    and/or nursing care and/or treatment, loss of earnings, loss of ability to earn money, loss

                of ability to obtain proper health insurance and/or aggravation of a previously existing
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 25 of 27




               condition. One or more of the losses are permanent and/or continuing, and Plaintiff will

               suffer the loss(es) in the future.



                                            COUNT VI
                                    PRINCESS CRUISE LINES, LTD
                               NEGLIGENCE -US GENRAL MARITIME LAW


               Plaintiff adopts and re-alleges paragraphs 1 through 40 as if fully set forth herein, and
     further

     alleges:

     66.       Under General Maritime Law an owner of a ship in navigable waters owes to all who are

               on board for purposes not inimical to his legitimate interests the duty of exercising

                reasonable care under the circumstances of each case. This standard of duty extends to

                passengers, invites or licensees. Kermarec v. Compagnie Generale Translatlantique, 358

                US 625 (1959

     67.        At all times material hereto, Plaintiff was an invitee aboard Defendant Princess Cruise

                Lines, Ltd.'s vessel Regal Empress. Accordingly, Defendant owed Plaintiff the duty of

                reasonable ordinary care under the circumstances.

     68.        Negligence is an actionable wrong under general maritime law, and the elements of that

                tort are essentially the same as land-based negligence under the common law. To state a

                claim for relief under maritime law, the plaintiff must demonstrate that there was a duty

                owed by the defendant to the plaintiff, breach of that duty, injury sustained by the plaintiff,

                and a causal connection between the defendant's conduct and the plaintiffs injury. Under

                maritime law, a plaintiff is owed a duty of ordinary care under the circumstances. Id.
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 26 of 27




     69.    Defendant breached its duty of exercising reasonable care under the circumstances for the

            health, care, safety, and wellbeing of the Plaintiff while he was aboard Defendant's vessel.

     70.    At all times material hereto, Defendant was aware that Plaintiff's neurological damages

            were becoming increasingly worse each day after first reporting his accident and injuries

            on April 24, 2020.

     71.    The reasonable standard of care required Princess to air vac or emergency medically

            disembark Plaintiff and get him to a Level 1 trauma center where qualified medical doctors

            specializing in spinal injuries and treatment of cauda equina syndrome type injuries would

            be available to treat Plaintiff.

      72.   Instead of disembarking Plaintiff on medical emergency grounds, Defendant kept Plaintiff

            aboard the vessel and pumped him with morphine for ten more days while crossing the

            Atlantic and reaching Southampton, UK.

     73.    In the maritime tort context, the determination of the existence and scope of a duty is

            determined by the foreseeability of the harm suffered by the complaining party. In re Great

            Lakes Dredge & Dock Co, LLC, 624 F3d 211 (5th Cir 2012)

     74.    The aggravation of neurological injuries leading to permanent paraplegia and permanent

            urinary and fecal incontinence was a foreseeable consequence of the delay in getting

            Plaintiff the medical treatment Plaintiff he required.

     75.    As a direct and proximate result of Defendant's delay in providing Plaintiff the emergency

            treatment and surgery he required, Plaintiff suffered additional harm, including, without

            limitation, bodily injury, pain and suffering, disability, disfigurement, emotional distress,

            mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

            medical and/or nursing care and/or treatment, loss of earnings, loss of ability to earn
Case 1:20-cv-22911-BB Document 1-2 Entered on FLSD Docket 07/14/2020 Page 27 of 27




            money, loss of ability to obtain proper health insurance and/or aggravation of a previously

            existing condition. One or more of the losses are permanent and/or continuing, and Plaintiff

            will suffer the loss(es) in the future.


            WHEREFORE, Plaintiff demands judgment against the Defendant together with any and

     all compensatory damages, statutory interest as permitted, pre-judgment interest as permitted,

     attorney's fees as permitted, costs as permitted, trial by jury for all issues so triable, and any other

     relief that this Court deems proper.

             WHEREFORE, the Plaintiff demands judgment against the Defendants HAL Maritime

     Ltd., and Princess Cruise Lines, Ltd. together With any and all compensatory damages, statutory

     interest as permitted, pre-judgment interest as permitted, attorney's fees as permitted, costs as

     permitted, trial by jury for all issues so triable, and any other relief that this Court deems proper.

     DATED THIS 22nd day of June 2020


                                     Respectfully submitted,

                                     /s Julio J.Ayala, Esq

                                     Crewmember & Maritime Advocacy Center
                                     113 Almeria Ave,
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 374-9099
                                     Facsimile: (305) 374-5099
                                     Julio J. Ayala, Esq.
                                     Florida Bar No. 0977070
                                     crewesq@crewadvocacy.com
